Citation Nr: 1617782	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  11-22 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a low back disability with left leg radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1957 to May 1960.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

When this case was last before the Board in December 2015, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  

The issue of entitlement to service connection for a low back disability with left leg radiculopathy is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Bilateral pes planus was found on the examination for entrance onto active duty; bilateral pes planus did not permanently increase in severity as a result of the Veteran's active service.






CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, in a letter sent in October 2009, prior to the initial adjudication of the claim.  

The record also reflects that the Veteran's service treatment records (STRs), available private treatment records, and post-service VA medical records have been obtained.  In addition, the Veteran was afforded a VA examination in September 2014 and a VA addendum opinion was provided in August 2015.  An additional VA examination report and addendum opinion were provided in February 2016 pursuant to the Board's December 2015 remand directive.  The Board finds the VA examination report and addendum opinion to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.).  Therefore, the Board finds that there has been substantial compliance with the December 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. §§ 3.304, 3.306. 

In explaining the meaning of an increase in disability, the Court has held that, "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The report of a May 1957 service enlistment examination notes the presence of asymptomatic third degree pes planus.  June 1957 service treatment records (STRs) note the Veteran had bilateral foot pain that was not alleviated by arch supports, with flattening longitudinal arches, pronation, and full range of motion, diagnosed as second degree pes planus.  A November 1958 STR reports the Veteran was provided new arch supports.  The April 1960 separation examination disclosed no abnormality of either foot, and the April 1960 report of medical history is positive for foot trouble.

A November 2005 VA treatment record indicates the Veteran had bilateral flexible pes planus, and a May 2007 VA treatment note reflects that pes planus of the left foot was found.

A September 2014 VA examination report notes that the Veteran had asymptomatic flat feet upon entrance into active service, was prescribed arch supports in service, and was able to perform physical training.  The Veteran had no current complaints of pain or flare-ups and did not use arch supports.  The examiner diagnosed bilateral pes planus and found evidence of decreased longitudinal arch height on weight bearing but no pain, swelling, calluses, tenderness of plantar surfaces, marked deformity, or pronation.  The examiner found that bilateral pes planus clearly and unmistakably existed prior to active service and opined that it was not aggravated beyond its natural progression because there was insufficient STR evidence to support a finding of aggravation.

Pursuant to a June 2015 remand, a VA addendum opinion was obtained in August 2015.  The September 2014 VA examiner opined that it would be resort to mere speculation to determine whether the Veteran's pes planus was aggravated beyond natural progression in service because the Veteran did not indicate the extent of foot trouble on his separation report of medical history and there was no indication of a foot disorder on the separation medical examination.  The examiner indicated that further details on the Veteran's pre-military bilateral foot condition and STRs would be required to provide an opinion because foot pain was not a pathological diagnosis and foot pain did not always indicate that pes planus progressed or increased; rather, foot pain could be a situationally-determined exacerbation and not evidence of greater than natural progression of pathology.

Pursuant to the most recent December 2015 remand, the Veteran was afforded an additional VA examination in February 2016.  The Veteran stated that his bilateral arches were painful, that he had constant arch pain in the past few years that increased with prolonged walking, and that he believed arch pain was due to age.  The examiner found bilateral foot pain and tenderness were accentuated on manipulation, weight-bearing lines fell over or medial to the great toes, the left foot had inward bowing of the Achilles tendon, and there was decreased longitudinal arch height with no swelling, callouses, deformity, marked pronation, inward displacement, or severe spasm of the Achilles tendon on manipulation.

The examiner indicated review of the claims file, to include 1957 diagnoses of left and right pes planus, and opined that pes planus, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression in active service.  The examiner found it at least as likely as not that pes planus increased in severity due to age and body habitus rather than military service.  In support of the opinion, the examiner noted a review of medical literature that reported the degree of pes planus was an important factor for qualifying for military service during the time the Veteran enlisted and that his third degree pronation could be cause for discharge or disqualification.  Additional medical literature was reviewed on the cause of foot pain that found older adults, the obese, active adults, active military personnel, and certain occupations had an increased risk of foot pain.  

The examiner opined it was more likely than not that pes planus was not aggravated beyond its natural progression in military service because there was no evidence of progression of pes planus at the current examination.  In support of the opinion, the examiner noted that asymptomatic third degree pes planus noted upon entrance into active service was pes planus with pronation, that progression of pes planus would be manifested by abduction of the forefoot and valgus of the hindfoot, and that the Veteran currently had pes planus with pronation on the left and low arch on the right with no evidence of abduction of the forefoot or valgus of the hindfoot.  Further, the examiner noted that the Veteran was older, overweight, and indicated that his foot pain increased in the past few years, which supported the finding that pes planus increased in severity due to age and body habitus.

After careful review of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim.  The evidence of record fails to show that the Veteran's pes planus was aggravated beyond its natural progression in active service or even increased in severity at all during service.  In fact, it appears from the Veteran's statements and the medical evidence that the disability did not increase in severity until many years after the Veteran's discharge from service.  In this regard, the Board finds that the February 2016 VA examination report and opinion that bilateral pes planus had not progressed since active service and was not aggravated beyond its natural progression due to service but rather increased in severity due to age and body habitus was properly supported as it is based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  Therefore, the Board has found the VA medical opinion to be highly probative evidence against the claim.

Accordingly, this claim must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for bilateral pes planus is denied.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claim of entitlement to service connection for a back disability with left leg radiculopathy is decided. 

Pursuant to the December 2015 Board remand, an additional VA examination report and VA opinion were provided in February 2016.  The Veteran reported that he believed his low back disability began while on active duty in Korea and indicated that he also broke his back in 1972 after a slip and fall on the ice that required 28 days in the hospital.  The examiner noted that the Veteran had 2007 diagnoses of lumbosacral spondylosis, retrolithesis, spinal stenosis with radiculopathy, and an unknown disc disease in 1987.  The examiner reviewed medical literature and noted that back strains and sprains were recently recognized to be inappropriate terms for acute low back pain because individuals who experienced back pain generally did not strain muscles or ligaments; rather, lumbar spinal stenosis was most often due to degenerative spondylosis that typically affected individuals over age 60 and was often caused by a variety of congenital or acquired conditions.  

The examiner opined that the Veteran's low back disability with left leg radiculopathy was unrelated to active service because the disorder occurred after a 1982 motor vehicle accident and was unrelated to undocumented back and left leg pain between May 1957 and May 1960.  The examiner noted that the Veteran did not seek medical treatment in service for back pain, had an undated military medical record for a sore left leg muscle, noted that he injured his back in Korea but was able to work without seeking medical attention, and had no other complaints of back or leg pain until 1983, when he was evaluated for surgery following a motor vehicle accident, and that there was continued documentation of back and leg pain since the 1982 motor vehicle accident.   In support of the opinion, the examiner explained that although the Veteran may have strained a muscle in active service, medical literature indicated that a study of persons with acute back pain that caused persistent disabling back pain were individuals who had compensable workers compensation or personal injury claims.  Further, the examiner found that the medical literature supported a finding that the Veteran's lumbar spinal stenosis was most often due to degenerative spondylosis, and noted that spondylosis was first diagnosed in 2007.

The Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds the February VA examination report and opinion to be inadequate because the VA examiner relied on a finding that there was no evidence of back pain or a left leg disorder after separation from service until his 1983 private medical treatment.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the examiner failed to provide a rationale that adequately addressed the Veteran's lay statements of back pain in active service and since, to include his May 2010 statement that a fractured vertebra caused the back pain in service and that an old fracture was found during medical treatment in 1973.

Therefore, the claim must be remanded for another VA opinion with adequate supporting rationale.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any outstanding, pertinent records, to include any VA treatment records for the period from December 2015 to the present.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any VA treatment records from December 2015 to the present. 

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of his low back disability.  All pertinent evidence of record must be provided to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's low back disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.   

The examiner is directed to specifically address the Veteran's statements of back pain in active service and since, to include a May 2010 statement that a fractured vertebra caused his in-service back pain and that an old fracture was found during medical treatment in 1973.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


